DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 08/17/2022. Claims 1, 10 and 12 have been amended.

Allowable Subject Matter
3.	Claims 1-10 and 12-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…acquire motion information of the electronic device from the motion sensor according to executing an image acquisition mode; determine an image stabilization scheme, based on at least one part of the motion information; perform a stabilization operation on at least one image captured using one of the first camera or the second camera, based on the determined image stabilization scheme; determine whether an image stabilization condition is satisfied; and output guide information for changing the image stabilization scheme in response to the image stabilization condition being satisfied, wherein the image stabilization scheme comprises a first stabilization scheme for correcting shaking of the at least one image captured using the first camera based on a first margin region, and a second stabilization scheme for correcting shaking of the at least one image captured using the second camera based on a second margin region larger than the first margin region, wherein the first margin region is obtained by subtracting a first cropped image from the at least one image, and wherein the second margin region is obtained by subtracting a second cropped image from the at least one image…” and used in combination with all of the other limitations of claim 1.

6. 	Claims 2-9 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7. 	Regarding claim 10, the prior art does not teach or fairly suggest “…output a user interface to select one of a first stabilization scheme or a second stabilization scheme according to executing an image acquisition mode; select one of the first stabilization scheme or the second stabilization scheme based on an input to the user interface; in response to selection of the first stabilization scheme: acquire a first image corresponding to the first angle of view through the first camera, and perform a stabilization operation on the first image based on a first correction region included in the first image; in response to selection of the second stabilization scheme: acquire a second image corresponding to the second angle of view through the second camera, and perform the stabilization operation on the second image based on a second correction region included in the second image and larger than the first correction region; determine whether an image stabilization condition is satisfied; and 4Attorney Docket No: 1235-1260 (SP19290-US IP)output guide information for changing the image stabilization scheme in response to the image stabilization condition being satisfied…” and used in combination with all of the other limitations of claim 10.
8. 	Regarding claim 12, the prior art does not teach or fairly suggest “…acquiring motion information of the electronic device according to executing an image acquisition mode; determining an image stabilization scheme based on at least a part of the motion information; performing a stabilization operation on at least one image captured using one of a first camera or a second camera, based on the determined image stabilization scheme; determining whether an image stabilization condition is satisfied; and outputting guide information for changing the image stabilization scheme in response to the image stabilization condition being satisfied, wherein the image stabilization scheme comprises: a first stabilization scheme for correcting shaking of the at least one image captured using the first camera based on a first margin region; and a second stabilization scheme for correcting shaking of the at least one image captured using the second camera based on a second margin region larger than the first margin region, wherein the first margin region is obtained by subtracting a first cropped image from the at least one image, and wherein the second margin region is obtained by subtracting a second cropped image from the at least one image…” and used in combination with all of the other limitations of claim 12.

9. 	Claims 13-20 depend on allowable claim 12. Therefore, the dependent claims are also held allowable.

10. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/09/2022